TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 11, 2013



                                     NO. 03-12-00833-CV


                                        C. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

decree of termination: IT IS THEREFORE considered, adjudged and ordered that the trial

court’s decree of termination is in all things affirmed. It FURTHER appearing to the Court that

appellant has filed an affidavit of inability to pay costs, it is FURTHER ordered that no costs of

appeal be assessed against appellant; and that this decision be certified below for observance.